 UNITED STATES DISTRICT COURT                                         EASTERN DISTRICT OF TEXAS


JAMES A. MCNEELY,                                        §
                                                         §
                 Plaintiff,                              §
                                                         §
versus                                                   §    CIVIL ACTION NO. 1:19-CV-43
                                                         §
MITCH WOODS, et al.,                                     §
                                                         §
                 Defendants.                             §

                     MEMORANDUM ORDER ADOPTING THE
               MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff, James A. McNeely, a former pre-trial detainee confined at the Jefferson County

Correctional Facility, proceeding pro se and in forma pauperis, filed this civil rights action

pursuant to 42 U.S.C. § against the following defendants: Jefferson County, former Sheriff Mitch

Woods, former “Jailer” Rod Carroll, Correctional Officer John Doe #1, Correctional Officer

Regan, CCS/Conmed Health Care Management, Kent Sims, Jane Doe #1, Jane Doe #2, and

Correctional Officer Moss.1

         The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends dismissing plaintiff’s claims against defendant CCS/Conmed

Health Care Management as frivolous and for failure to state a claim.




1
         The above-referenced cause of action was severed from Civil Action No. 1:16cv51. In the latter, plaintiff’s
         claims against defendants Kent Sims, Jane Doe #1 and Jane Doe #2 (the “medical” defendants) were
         dismissed for failure to state a claim and as frivolous. After the Report and Recommendation was entered,
         plaintiff amended his complaint to add Jefferson County and CCS/Conmed Health Care Management.
       The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, and pleadings. No

objections to the Report and Recommendation have been filed to date.2

                                                 ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED. A Partial Judgment will be entered in this

case in accordance with the Magistrate Judge’s recommendations.


       Signed this date
       Jun 3, 2019




2
       Plaintiff received a copy of the Report and Recommendation on April 12, 2019 (docket entry no. 35).

                                                     2
